DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from KR10-2019-0089104 filed in Korea on 07/23/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is considered and attached. 
Allowable Subject Matter
Claims 1, 12, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 12 and 17, the prior art of record does not disclose the invention in each claims. 
US2017/0309214A1, to Park et al., discloses, in fig.2, para 0092, the display panel 100 includes the sub-pixels R, G, B, and W. The sub-pixels R, G, B, and W display primary colors. In the present exemplary embodiment, the primary colors are configured to include red, green, blue, and white colors. Accordingly, the sub-pixels R, G, B, and W are configured to include a red sub-pixel R, a green sub-pixel G, a blue sub-pixel B, and a white sub-pixel W. Meanwhile, the primary colors should not be limited to the above-mentioned colors. That is, the primary colors may further 
In which the timing controller 200 performs the rendering operation on the input data RGB, para 0084.
However, in regards to claim 1, Park fails to disclose “and a plane circuit configured to determine whether the first alpha data value and the second alpha data value are equal to a reference value and whether the first pixel data value corresponds to the third pixel data value, and to output a request signal for the third pixel data value based on the determination.” 
In regards to claim 12, Park fails to disclose “a plane circuit configured to output an image layer including the third pixel data value, based on whether the first alpha data value and the second alpha data value are equal to a reference value, wherein the first alpha data value, the first pixel data value, the second alpha data value, and the second pixel data value are output in response to one request signal; and a display panel configured to display an image based at least in part on the image layer.” 
In regards to claim 17, Park fails to disclose “a plane circuit configured to output the first request signal for requesting the first alpha data values and the first pixel data values in a first time period, and wherein the plane circuit is further configured to output the second request signal in a second time period after the first time period when the first alpha data values are equal to a reference value; and a display panel configured to display an image based at least in part on the first request signal, the second request signal, or both.”
Accordingly, the independent claims 1, 12 and 17 are allowed. 

The dependent claims 2-11 and 13-16 and 18-20 are also allowed based on their respective dependencies from the independent clams 1, 12 and 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627